       Case 3:20-cv-00598-CLB Document 17
                                       18 Filed 03/22/21
                                                03/23/21 Page 1 of 5
                                                                   7



 1   Marc V. Kalagian
     Attorney at Law: 149034
 2   Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel.: (562) 437-7006
 4   Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
 5
     Attorneys for Plaintiff
 6   Christine Ann Richards
 7                        UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
10   CHRISTINE ANN RICHARDS,                  )   Case No.: 3:20-cv-00598-CLB
                                              )
11                Plaintiff,                  )   STIPULATION FOR THE AWARD
                                              )   AND PAYMENT OF ATTORNEY
12         vs.                                )   FEES AND EXPENSES PURSUANT
                                              )   TO THE EQUAL ACCESS TO
13   ANDREW SAUL,                             )   JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security,         )   AND COSTS PURSUANT TO 28
14                                            )   U.S.C. § 1920
                  Defendant.                  )
15                                            )
                                              )
16
17         TO THE HONORABLE CARLA BALDWIN, MAGISTRATE JUDGE OF
18   THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Christine Ann
21   Richards be awarded attorney fees and expenses in the amount of One Thousand,
22   One Hundred Fifty Seven dollars and forty five cents ($1,157.45) under the Equal
23   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. §
24   1920. This amount represents compensation for all legal services rendered on
25   behalf of Plaintiff by counsel in connection with this civil action, in accordance
26   with 28 U.S.C. §§ 1920; 2412(d).

                                              -1-
         Case 3:20-cv-00598-CLB Document 17
                                         18 Filed 03/22/21
                                                  03/23/21 Page 2 of 5
                                                                     7



 1           After the Court issues an order for EAJA fees to Christine Ann Richards,
 2   the government will consider the matter of Christine Ann Richards's assignment of
 3   EAJA fees to Marc V. Kalagian. The retainer agreement containing the
 4   assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521,
 5   2529 (2010), the ability to honor the assignment will depend on whether the fees
 6   are subject to any offset allowed under the United States Department of the
 7   Treasury's Offset Program. After the order for EAJA fees is entered, the
 8   government will determine whether they are subject to any offset.
 9           Fees shall be made payable to Christine Ann Richards, but if the
10   Department of the Treasury determines that Christine Ann Richards does not owe a
11   federal debt, then the government shall cause the payment of fees and expenses to
12   be made directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the
13   assignment executed by Christine Ann Richards.1 Any payments made shall be
14   delivered to Marc V. Kalagian.
15           This stipulation constitutes a compromise settlement of Christine Ann
16   Richards's request for EAJA attorney fees, and does not constitute an admission of
17   liability on the part of Defendant under the EAJA or otherwise. Payment of the
18   agreed amount shall constitute a complete release from, and bar to, any and all
19   claims that Christine Ann Richards and/or Marc V. Kalagian including Law
20   Offices of Rohlfing & Kalagian, LLP may have relating to EAJA attorney fees in
21   connection with this action.
22           This award is without prejudice to the rights of Marc V. Kalagian and/or the
23   Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                              -2-
      Case 3:20-cv-00598-CLB Document 17
                                      18 Filed 03/22/21
                                               03/23/21 Page 3 of 5
                                                                  7



 1   fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
 2   EAJA.
 3   DATE: March 22, 2021            Respectfully submitted,
 4                                   ROHLFING & KALAGIAN, LLP
 5                                        /s/ Marc V. Kalagian
                                 BY: __________________
 6                                  Marc V. Kalagian
                                    Attorney for plaintiff Christine Ann Richards
 7
 8
     DATED: March 22, 2021
 9
                                     CHRISTOPHER CHIOU
10                                   Acting United States Attorney
11
12                                          /s/ Allison J. Cheung
13
                                     ALLISON J. CHEUNG
14                                   Special Assistant United States Attorney
                                     Attorneys for Defendant ANDREW SAUL,
15                                   Commissioner of Social Security
                                     (Per e-mail authorization)
16
17
18
19
20
21
22
23
24
25
26

                                              -3-
       Case 3:20-cv-00598-CLB Document 17
                                       18 Filed 03/22/21
                                                03/23/21 Page 4 of 5
                                                                   7



 1                                  PROOF OF SERVICE
 2                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 211 E.
 5   Ocean Blvd., Ste. 420, Long Beach, CA 90802.
 6         On this day of March 22, 2021, I served the foregoing document described
 7   as STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the
10   interested parties in this action by placing a true copy thereof enclosed in a sealed
11   envelope addressed as follows:
12   Ms. Christine Ann Richards
     4005 Moorpark Ct., Apt. M185
13   Sun Valley, NV 89433
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Long Beach, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Marc V. Kalagian ___              /s/ Marc V. Kalagian____________
     TYPE OR PRINT NAME                             SIGNATURE
21
22
23
24
25
26
      Case 3:20-cv-00598-CLB Document 17
                                      18 Filed 03/22/21
                                               03/23/21 Page 5 of 5
                                                                  7



 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 3:20-CV-00598-CLB
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on March 22, 2021.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Marc V. Kalagian
                                _______________________________
10
                                Marc V. Kalagian
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
      Case
       Case3:20-cv-00598-CLB
            3:20-cv-00598-CLB Document
                               Document17-1 Filed03/23/21
                                        18 Filed  03/22/21 Page
                                                            Page61ofof71



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 9
10   CHRISTINE ANN RICHARDS,                  )   Case No.: 3:20-cv-00598-CLB
                                              )
11                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
14                                            )
                  Defendant                   )
15                                            )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $1,157.45 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE:
23                             ___________________________________
                               THE HONORABLE CARLA BALDWIN
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                             -1-
Case
 Case3:20-cv-00598-CLB
      3:20-cv-00598-CLB Document
                         Document17-2 Filed03/23/21
                                  18 Filed  03/22/21 Page
                                                      Page71ofof71
